Title: Thomas Jefferson to Benjamin Waterhouse, 31 January 1819
From: Jefferson, Thomas
To: Waterhouse, Benjamin


          
            Dear Sir
            Monticello Jan. 31. 19.
          
          Your favor of the 15th was recieved on the 27th and I am glad to find the name and character of Samuel Adams coming forward, and in so good hands as I suppose them to be. but I have to regret that I can add no facts to the stores possessed. I was the youngest man but one in the old Congress, and he the oldest but one, as I believe. his only senior, I suppose, was Stephen Hopkins, of and by whom the honorable mention made in your letter was richly merited. altho’ my high reverence for Samuel Adams was returned by habitual notices from him which highly flattered me, yet the disparity of age prevented intimate and confidential communications. I always considered him as more than any other member the fountain of our important measures; and altho’ he was neither an eloquent nor easy speaker, whatever he said was sound and commanded the profound attention of the House. in the discussions on the floor of Congress he reposed himself on our main pillar in debate, mr John Adams. these two gentlemen were verily a host in our councils. comparisons with their associates, Northern or Southern, would answer no profitable purpose, but they would suffer by comparison with none. I salute you with perfect esteem & respect.
          Th: Jefferson
        